McBRIDE, J.
1,2. A writ of error coram nobis is defined as follows:
“It is a writ of error issued out of a court of competent jurisdiction, directed to the judges of a court of record in which final judgment has been given, and commanding them, in some cases, themselves to examine the record, in others to send it to another court of appellate jurisdiction, therein named, to be examined, in order that some alleged error in the proceedings may be corrected.” 2 Bouvier’s Law Dictionary, 1248.
By Section 1603, Or. L. (Olson’s Comp.), all writs of error and of certiorari are abolished in criminal cases. Said section is as follows:
“Writs of error and of certiorari in criminal actions are abolished, and hereafter the only mode of reviewing a judgment or order in a criminal action is that prescribed by this chapter.”
This section is plainly fatal to appellants’ contention here, and the order of the Circuit Court is therefore affirmed. Affirmed.